 Case 1:19-cv-01938-LPS Document 78 Filed 04/13/21 Page 1 of 1 PageID #: 1778




                                           April 13, 2021

The Honorable Leonard P. Stark                                         VIA ELECTRONIC FILING
United States District Court
844 N. King Street
Wilmington, DE 19801

         Re:     Otsuka Pharmaceutical Co., Ltd., et al. v. Zenara Pharma Private Ltd., et al.
                 C.A. No. 19-1938-LPS (consolidated)


Dear Chief Judge Stark:

      I write on behalf of all parties in the above-captioned consolidated action regarding a
housekeeping issue related to claim construction.

         Instead of calling for simultaneous opening claim construction briefs followed by
simultaneous answering claim construction briefs, in this case the scheduling order calls for
service of four rounds of sequential briefing followed by the filing of a single combined joint
claim construction brief (D.I. 34, ¶ 13). However, the scheduling order also requires the filing of
a joint letter on the answering brief date as to whether the parties request leave to present
testimony at the claim construction hearing and the amount of time they seek for the hearing
(id., ¶ 14), even though in this case claim construction briefing is ongoing and will not end with
today’s answering brief by Defendants.

        The parties believe they can more efficiently confer regarding the hearing-related
information requested by the Court after claim construction briefing has concluded. All parties
therefore respectfully propose that the joint letter concerning live testimony and hearing duration
be deferred until May 27, 2021, which is the date on which the joint claim construction brief is
scheduled to be filed. We would appreciate the Court notifying counsel as to whether this
proposal is acceptable.

                                                       Respectfully,

                                                       /s/ Steven J. Balick

                                                       Steven J. Balick (#2114)

SJB/nlm

cc:      All Counsel of Record (via electronic mail)


{01679157;v1 }
